Citation Nr: 1742538	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  07-05 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic disability characterized by fecal urgency, and/or intolerance to temperature changes, to include as due to undiagnosed or medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for lymphadenitis, to include as due to undiagnosed or medically unexplained chronic multisymptom illness.

3.  Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1999 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony during a Board videoconference hearing before the undersigned Veterans Law Judge in April 2015; the transcript is a matter of record.

The Board notes that in the previous July 2015 remand it remanded the issue of service connection for headaches included with the Veteran's service connection for fecal urgency claim.  In a February 2017 rating decision the RO granted the Veteran service connection for headaches; therefore, this matter will not be addressed further herein.  

Of note, the Veteran's previous representative withdrew representation in March 2017.

The issues of entitlement to TDIU and service connection for a chronic disability characterized by fecal urgency and/or intolerance to temperature changes (to include as due to undiagnosed or medically unexplained chronic multisymptom illness) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current disability manifested by lymphadenitis or symptoms of such due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.
CONCLUSION OF LAW

Criteria for service connection for lymphadenitis have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter.  Additionally, the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  Additionally, the Veteran testified at a April 2015 Board hearing.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


Service Connection for Lymphadenitis

Historically, the Veteran filed a claim of entitlement to service connection for lymphadenitis in December 2003.  The claim was denied in August 2004.  The Veteran appealed the denial and this appeal ensued. 

Regulations provide that compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)." 38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317 (b).

The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id.  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome (CFS); (2) fibromyalgia; (3) irritable bowel syndrome (IBS);or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a m medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service-connection. 38 C.F.R. § 3.317 (a)(2)(i). To date, VA has not identified any other medically unexplained chronic multi-symptom illnesses for purposes of 38 C.F.R. § 3.317.

VA treatment reflects that the Veteran had a diagnosis of lymphadenitis in 2003.  A February 2006 Gulf War examination revealed a "palpable" lymph node but no diagnosis of lymphadenitis. 

In April 2016 the Veteran had a VA examination for his lymphadenitis at which point he reported being diagnosed with it in November 2003.  The Veteran further reported a history of issues with lymph nodes after service in his left clavicular region.  He reported at this examination that he had a mildly enlarged area at the left clavicle.  He denied any further symptomatology.  The examiner noted that continuous medication was not required for control of the lymphatic condition.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with lymphadenitis.  Specifically, the examiner found the Veteran's condition to have been acute and resolved in 2007.  The examiner noted that the Veteran had not had any recent occurrences of such condition.

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351  (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board acknowledges that the Veteran has a prior diagnosis of lymphadenitis.  However, since then the Veteran's condition has since resolved and he has not had an occurrence of such since 2007. Consequently, the objective findings do not support a chronic disability manifested by lymphadenitis.  Moreover, as the objective evidence demonstrates that the Veteran's lymphadenitis resolved, the Board further finds that the Veteran does not have lymphadenitis that is manifested by an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

The Board acknowledges that the Veteran is competent to report that the symptoms he attributes to lymphadenitis.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465   (1994).  It is within the Veteran's realm of personal knowledge whether he experienced swollen lymph nodes and tenderness.  However, he lacks the medical expertise to determine whether he has a chronic condition such as lymphadenitis.

The most probative evidence regarding the Veteran's lymphadenitis is the February 2006 VA Gulf War examination report, and the April 2016 lymphatic VA examination which documents no finding of a current diagnosis of lymphadenitis or symptoms attributable to an undiagnosed or medically unexplained chronic multi-symptom illness.  Therefore, the preponderance of evidence is against a finding that the Veteran has a current disability of lymphadenitis or symptoms attributable to an undiagnosed or medically unexplained chronic multi-symptom illness.  As such, service connection is not warranted on a direct or presumptive basis.  

Accordingly, the claim for service connection for lymphadenitis is denied.


ORDER

Service connection for lymphadenitis, to include as due to undiagnosed or medically unexplained chronic multisymptom illness is denied.


REMAND

The Veteran asserts that he developed a disability characterized by fecal urgency as  due to service.  In particular, he reports after returning from his deployment to Iraq, he had issues with his stools being very loose with bowel movements usually once per day.  He reported during an April 2016 VA examination that he has diarrhea/loose stools 1-3 times daily with sense of urgency.  He further noted fecal incontinence on average once per month and stated that he sensed the need to have a bowel movement but cannot make it to the bathroom in time.  He also noted abdominal bloating and symptoms of discomfort associated with the diarrhea.  

Pursuant to a July 2015 Board remand, as indicated above, the Veteran was afforded a VA examination in April 2016 for his gastric disability.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with a gastric disability, opining that the Veteran's claimed fecal urgency was less likely related to his service in the Gulf.  The examiner asserted, without explanation, that there was no evidence to suggest that the symptoms reported by the Veteran reflected an undiagnosed illness or a diagnosable, but medically unexplained, chronic multisymptom illness of unknown etiology.  However, the examiner also stated that at the time of the examination, the Veteran had not undergone a medical evaluation for these reported symptoms to determine if the symptoms are secondary to a disease with a clear and specific etiology and diagnosis.

It is unclear what testing would need to be conducted, but it would seem that this is the very purpose of the VA examination.  That is, the VA examination is ordered to determine if the Veteran has a known clinical diagnosis, and if so, whether it either began during or was otherwise caused by his military service; or, if no known clinical diagnosis fit the Veteran's reported symptomatology, then was his set of symptoms such that it should be considered either a undiagnosed illness or a medically unexplained chronic multi-symptom illness.

Pertinently, in finding that the Veteran's post-service treatment records are silent regarding chronic diarrhea complaints, complaints of an intestinal disorder, or fecal incontinence, the Board finds that the examiner's rationale is at odds with the Veteran's report of chronic diarrhea and fecal incontinence that he reported during the VA examination.  As such, the Board finds that the Veteran should be afforded another VA examination and a clarifying opinion to determine the etiology of his fecal symptomatology and whether it is related to any undiagnosed illness caused by his service.

With regard to his claim for TDIU, the Board finds that the Veteran requested a Board hearing in a March 2017 statement.  In light of such request, the Board finds that the Veteran should be scheduled for his requested Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination in order to determine the etiology of his claimed disability characterized by fecal urgency and/or intolerance to temperature changes.  

(A) The examiner should conduct any physical examination or testing necessary to determine whether the Veteran's symptoms such as fecal urgency and/or intolerance to temperature changes are attributed to a known clinical diagnosis.  

(B) If a known clinical diagnosis is rendered, the examiner should opine as to whether it is at least as likely as not (50 percent or greater) that such a condition either began during or was otherwise caused by his military service.  Why or why not? 

(C) If the Veteran's symptoms of fecal urgency and/or intolerance to temperature changes cannot be associated with a known clinical diagnosis, the examiner should explain whether they should be considered to constitute either an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  Why or why not? 

2.  Schedule the Veteran for a Board hearing for his claim for TDIU.  

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response before returning the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


